United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3750
                                   ___________

Kofi Nyameke,                            *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Missouri.
Curators of the University of Missouri- *
Rolla; John T. Park, Individually and as * [UNPUBLISHED]
Chancellor University of Missouri        *
Rolla,                                   *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: July 7, 2000
                              Filed: July 18, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Kofi Nyameke,1 who is from Ghana, was previously an associate professor in the
University of Missouri at Rolla’s (UMR’s) Department of Engineering Management
(Department). Nyameke requested tenure and promotion to full professor. His
requests were considered three times at the Department level; the first two votes were


      1
     We note plaintiff’s surname is spelled Nyamekye in the district court
documents.
negative, and the third vote was ten for and eight against tenure (but strongly against
promotion). At the School of Engineering level, three votes were taken and all were
negative, so Nyameke’s requests were denied. The tenure denial was upheld by
Chancellor John T. Park, who later declined to adopt an academic grievance panel’s
recommendation to grant Nyameke tenure. Nyameke then filed the instant action under
Title VII and 42 U.S.C. §§ 1981 and 1983, claiming UMR and Park denied him tenure
and terminated him based on his race and national origin, and retaliated against him for
filing an Equal Opportunity Employment Commission discrimination charge and an
academic grievance. Nyameke now appeals the district court’s2 adverse grant of
summary judgment. After a careful review of the record and the parties’ briefs, we
affirm. See Kobrin v. University of Minn., 121 F.3d 408, 414 (8th Cir. 1997) (noting
“high degree of deference” should be accorded university decision-making body’s
judgment as to tenure candidate’s qualifications), cert. denied, 522 U.S. 1113 (1998);
Hardin v. Hussman Corp., 45 F.3d 262, 264 (8th Cir. 1995) (standard of review).

       We agree with the district court that Nyameke failed to produce evidence
showing UMR’s proffered reasons for denying tenure--poor teaching performance and
lack of Departmental support--were a pretext for race and ethnic discrimination. In
particular, Nyameke’s contention that UMR relied solely on biased student ratings in
evaluating his teaching fails, as the record shows the decision-makers also relied on
other factors: negative comments in student letters, and the faculty’s belief that
Nyameke should be performing at a higher level after multiple years of teaching.
Moreover, the record lacks evidence that the students’ ratings were racially or
ethnically biased, the grievance panel concluded he had failed to establish
discrimination, and he only speculated that a white faculty member had been treated
more favorably. See Kneibert v. Thomson Newspapers, Mich. Inc., 129 F.3d 444, 455


      2
       The Honorable Thomas C. Mummert, III, United States Magistrate Judge for
the Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                          -2-
(8th Cir. 1997) (party opposing summary judgment must provide sufficient probative
evidence which would permit court to rule in its favor rather than engaging in
conjecture and speculation). Finally, the record evidences a lack of Departmental
support, as it was not until the third Department vote and after Nyameke’s lobbying
efforts that tenure was recommended by a narrow margin and the Department Chair
stepped forward in his support. See Brousard-Norcross v. Augustana College Ass’n,
935 F.2d 974, 976 n.3 (8th Cir. 1991) (peer judgments as to departmental needs,
collegial relationships, and individual merit may not be discounted without evidence
that they are facade for discrimination).

       We also conclude that the district court correctly granted summary judgment on
the retaliation claim. Even assuming Park’s alleged statement--that he would
“retaliate” against Nyameke for persisting with the grievance process by rejecting any
favorable panel recommendations--constitutes direct evidence of retaliation, we find
the record shows Park would have rejected the panel’s recommendation regardless of
any desire to retaliate. See Kneibert, 129 F.3d at 451 (when employee presents direct
evidence of employment discrimination, employer may avoid liability by proving it
would have made same decision even if it had not taken illegitimate criterion into
account). Park had already reviewed and affirmed the tenure-denial decision, and the
grievance panel did not conclude Nyameke had established either of the grounds upon
which he based his academic grievance.

      Because the Title VII claims against UMR fail, we conclude the related section
1981 and 1983 claims against Park also fail. Cf. Duffy V. Wolle, 123 F.3d 1026,
1036-37 (8th Cir. 1997) (applying Title VII analysis to § 1983 gender-discrimination
action), cert. denied, 523 U.S. 1137 (1998); Roxas v. Presentation College, 90 F.3d
310, 315 (8th Cir. 1996) (applying Title VII analysis to § 1981 age-discrimination
action).

      Accordingly, we affirm.

                                         -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-